Citation Nr: 0508671	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  00-18 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating higher than forty (40) 
percent on or after August 30, 2000, for service-connected 
adenocarcinoma of the prostate, status post radical perineal 
prostatectomy with urinary incontinence.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected impotence. 


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 Order of the U.S. Court of Appeals 
for Veterans Claims (Court).  The Court's Order vacated and 
remanded only the portion of the Board's January 2003 
decision that (a) denied a disability rating in excess of 40 
percent on or after August 30, 2000, for adenocarcinoma of 
the prostate status post radical perineal prostatectomy with 
urinary incontinence; and (b) denied a compensable disability 
rating for service-connected impotence.  The Court ruled that 
the claim must be readjudicated on remand because the Board 
failed to adequately explain how VA had complied with the 
notice provisions of the Veterans Claims Assistance Act 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.

REMAND

Basically, the basis for the Court's Order vacating and 
remanding a portion of the Board's January 2003 decision was 
that VA's VCAA notice was inadequate.  Specifically, the 
Court noted that the decision did not sufficiently explain 
how VA had notified the veteran of what evidence or 
information is necessary to substantiate the claim; which 
portion of such information or evidence is to be provided by 
the veteran; and which portion must be provided by VA, 
consistent with applicable law, including Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  See April 2004 
Joint Motion to Vacate in Part and for Remand in Part (Joint 
Remand), pp. 4-5.  As such, the Board finds that a remand is 
in order to ensure that such notice is provided by the RO in 
the first instance, and for readjucation of the claim taking 
into consideration the entire record that includes any 
additional information or evidence obtained as a result of 
such notice and the veteran's response thereto.  

Further, the Board notes that the claims file currently 
before the Board is not the original claims file; rather, it 
is comprised of copies of all items included in the "Record 
on Appeal" for the purposes of appeal to the Court, 
including exhibits thereto, as well as the Court's April 2004 
Order, the parties' Joint Remand, and March 2005 appellate 
brief submitted to the Board by appellant's counsel.  The 
record now before the Board indicates that the veteran's 
original claims folder was received at the San Juan RO in May 
2004 and that it is currently missing.  Therefore, the claims 
folder has been reconstructed from the "Record on Appeal."  
On remand, the RO must make a reasonable effort to locate the 
complete, original claims file, and that file is what should 
be forwarded to the Board at a later time should further 
appellate review become necessary following completion of the 
remand directives set forth below.   

Finally, the Board notes that the veteran's representative, 
in March 2005, appears to be arguing that an extraschedular 
evaluation should be assigned, under 38 C.F.R. § 3.321(b)(1), 
on the basis of unspecified marked interference with 
employment.  It is not clear whether the representative is 
arguing that an extraschedular evaluation should be assigned 
for either or for both of the disabilities currently at 
issue.

In light of the foregoing, the Board REMANDS this claim for 
the following actions:

1.  First, send the veteran a complete 
VCAA notice, which cites 38 U.S.C.A. 
§§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2004), and discusses, at 
minimum, the following: 1) what evidence 
or information is needed to substantiate 
the claim and what evidence is missing 
from the file; (2) what evidence or 
information VA will seek to provide; and 
(3) what evidence or information the 
claimant is expected to provide.  Also 
ask the veteran whether he has any 
medical or lay evidence or information in 
his possession pertinent to either 
impotence or adenocarcinoma of the 
prostate, including any evidence or 
information pertaining to how 
employability and daily functioning are 
impeded or adversely affected by either 
(or both) of these service-connected 
disabilities.  

2.  Conduct a reasonable search for the 
veteran's complete, original claims 
folder.  Ensure that any additional 
evidence or information obtained as a 
result of the above remand directives and 
the original of this remand order are 
associated with the original claims 
folder.      

3.  After completing the above, review 
the entire claims file and readjudicate 
the claim as to whether increased 
rating(s) is/are warranted for service-
connected adenocarcinoma of the prostate 
and/or impotence.  Also address in the 
decision the issue of whether the 
veteran's case presents such an 
exceptional or unusual disability picture 
that an extraschedular evaluation may be 
warranted.  See 38 C.F.R. § 3.321(b)(1) 
(2004); March 2005 brief of appellant's 
counsel.  If any determination remains 
unfavorable to the veteran, then he and 
his counsel are to be provided a 
Supplemental Statement of the Case (SSOC) 
and an opportunity to respond to it.  The 
SSOC should specifically cite VCAA 
statutory provisions and implementing 
regulations (including 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004)), rating criteria 
applicable to the claim, and 38 C.F.R. 
§ 3.321(b)(1).  Thereafter, if in order, 
return the claim to the Board for further 
review. 

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to take action until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




